Citation Nr: 9933021	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from July 1963 to April 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a personal 
hearing at the RO in December 1998.  The case was remanded in 
July 1999, and the veteran testified before the undersigned 
member of the Board by means of a videoconference hearing in 
September 1999.  The veteran is not represented in connection 
with this appeal. 


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
currently diagnosed glaucoma and his period of active 
military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
glaucoma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for glaucoma.  Specifically, the veteran indicates 
that while he did not experience any vision loss during 
service, he was advised upon discharge to seek treatment for 
his right eye.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. 
§§ 1110, 1131.  The Board notes here that refractive error of 
the eyes is not considered a disease or injury for service-
connection purposes.  38 C.F.R. § 3.303(c).  However, the 
veteran's claim is not for refractive error, but for 
glaucoma.  

The threshold question that must be answered in each case is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 146-1468 (Fed. Cir. 1997).  

For a service connection claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is one 
which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the present case, enlistment examination in July 1963 
revealed distant and near vision of 20/20 in both the left 
and right eyes.  Separation examination in April 1967 showed 
that the veteran's distant vision (uncorrected) was 20/70 in 
the right eye and 20/20 in the left eye.  However, it was 
noted that the visual impairment in the veteran's right eye 
was "not considered disabling." Significantly, there is no 
diagnosis of glaucoma in any of the service medical records 
or on separation examination.  Clinical examination upon 
separation in the category described as eyes-general shows 
that clinical examination was normal. 

Post-service medical records show that the veteran was 
treated for glaucoma by N. Douglas Baker, M.D. with Opthalmic 
Surgeons & Consultants of Ohio, Inc.  Records from Dr. Baker 
dated October 1997 to January 1998 show that the veteran was 
diagnosed with significant open angle glaucoma in the right 
and left eyes, with the right eye being worse in October 
1997.  In November 1997, the veteran underwent argon laser 
trabeculoplasty on the right eye. 

The veteran underwent a VA examination in February 1998.  The 
examination report reflects that the veteran advised the 
examiner that he was not sure how long he had had glaucoma, 
but he was taking medication for his eyes.  Examination 
revealed near distance in the right eye of 20/70 (uncorrected 
and corrected) and far distance of 20/200 (uncorrected) and 
20/50 (corrected).  It was indicated that the veteran did not 
have any diplopia.  The veteran was diagnosed with glaucoma 
in the right eye, status post laser surgery in the right eye, 
endothelial deposits in the left eye, glaucomatous visual 
field defect in the right eye and presbyopia in both eyes.

A June 1998 statement from Dr. Baker indicates that the 
veteran underwent trabeculectomy surgery for advanced 
glaucoma in the right eye.  

During a December 1998 hearing before the RO, the veteran 
testified that he did not experience any problems with his 
eyes during service.  However, he stated that upon his 
discharge from service he was advised to seek treatment for 
his right eye.  The veteran testified that he did not seek 
any treatment for his eyes until 1997.   

In September 1999, the veteran was afforded a video 
conference hearing, conducted by the undersigned.  During 
this hearing, the veteran testified again that he did not 
experience any difficulty with his eyes during service, but 
was advised to seek treatment for his right eye upon 
discharge.  He also testified that he thought his glaucoma 
was related to service because of the type of machinery that 
he was around during service.  Specifically, the veteran 
testified that he was around a lot of diesel engines.  The 
veteran also testified that his doctors had advised him that 
his glaucoma could be the result of his high blood pressure.  

Turning to the well-grounded analysis, the evidence of record 
clearly establishes that the veteran currently suffers from 
glaucoma.  However, there is no evidence beyond the 
statements of the veteran linking his current glaucoma to his 
period of active service.  There is no medical evidence 
showing inception during service, and none of the post-
service medical records suggest that the glaucoma had its 
beginnings during service.  Further, as there is no medical 
evidence showing treatment for many years after service, 
there is therefore no medical evidence of a continuity of 
symptomatology to otherwise show a link to service.  

The Board acknowledges the veteran's statements and testimony 
and does not doubt his sincerity in his belief that his 
glaucoma may be related to his military service.  However, it 
must be stressed that as a lay person, the veteran is not 
competent to offer an opinion that requires medical 
expertise, such as the cause of or etiology of his glaucoma.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Because there is no medical evidence suggesting a 
link between the veteran's current disability to his period 
of active service, the veteran's claim for entitlement to 
service connection for glaucoma is not well grounded and must 
be denied.

The veteran is hereby advised that what is needed to well-
ground the veteran's claim is medical evidence of a link or 
nexus between his glaucoma and his military service.  See 
Robinette v. Derwinski, 8 Vet.App. 69, 77-78 (1995).  The 
Board is unaware of any outstanding evidence which could 
serve to well ground the veteran's claim, such as a medical 
opinion that his glaucoma is etiologically related to active 
service.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

